Citation Nr: 0127237	
Decision Date: 12/12/01    Archive Date: 12/19/01	

DOCKET NO.  98-00 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for the residuals of 
right ankle injury.

2.  Entitlement to service connection for the residuals of 
right wrist injury.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a stress fracture of the left 
hip.

4.  Entitlement to an initial compensable evaluation for the 
residuals of elective salpingectomy.

5.  Entitlement to an effective date earlier than January 21, 
1997 for an award of Department of Veterans Affairs (VA) 
compensation benefits.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June and October 1997 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

This case was previously before the Board in March 2001, at 
which time it was remanded for additional development.  In 
June 2001, the veteran appeared and presented testimony at a 
hearing before the undersigned member of the Board at the RO.  
A transcript of her testimony is of record.  The case is now, 
once more, before the Board for appellate review.  

Upon review of this case, it would appear that the veteran 
seeks entitlement to service connection for endometriosis 
and/or the residuals of hysterectomy, claimed as secondary to 
her service-connected elective salpingectomy.  Inasmuch as 
these issues have not been developed or certified for 
appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for the residuals of 
right ankle and wrist injury, and higher evaluations for the 
residuals of a stress fracture of the left hip and elective 
salpingectomy will be the subjects of the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  The veteran served on active duty from July 16, 1985 to 
April 20, 1988.

2.  The veteran's initial claim for compensation benefits was 
received by VA on January 21, 1997.

3.  In a rating decision of June 1997, the RO granted service 
connection for post-traumatic stress disorder, the residuals 
of left hip stress fracture and elective salpingectomy, and 
for a low back disorder, effective from January 21, 1997, the 
date of receipt of the veteran's original claim.

4.  In a rating decision of October 1997, the RO granted a 10 
percent evaluation for the veteran's service-connected 
residuals of left hip fracture, once again effective from 
January 21, 1997, the date of receipt of the veteran's 
original claim.

5.  The veteran's initial claim for compensation benefits was 
received by VA no earlier than January 21, 1997.



CONCLUSION OF LAW

An effective date earlier than January 21, 1997 for the award 
of VA compensation benefits is not warranted.  38 U.S.C.A. 
§§ 1131, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case seeks an effective date earlier than 
January 21, 1997 for the award of VA compensation benefits.  
In pertinent part, it is argued that, at the time of the 
veteran's discharge from service, she was unaware that she 
was eligible for VA benefits.  According to the veteran, she 
first became aware of her potential entitlement to such 
benefits in November 1996, following a conversation with "a 
veteran acquaintance."  The veteran argues that, under such 
circumstances, her award of VA compensation benefits should 
have been made effective as of April 21, 1988, the day 
following her discharge from service.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  The effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  An award of 
disability compensation based on direct service connection is 
effective the date following separation from active service, 
or the date entitlement arose, if the claim is received 
within one year from separation from service; otherwise, the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2001).

In the present case, a review of the record discloses that 
the veteran's original claim for compensation benefits on VA 
form 21-526 was received by VA on January 21, 1997, more than 
eight years following her separation from service.  The 
actual claim form VA form 21-526 dated November 20, 1996 
appears to have been resigned by appellant and redated 
January 17, 1997.  In an accompanying letter from her 
representative dated January 17, 1997 and received January 
21, 1997, it was stated that the original VA form 21-526 was 
"lost" and that appellant had resigned "our office copy."  
Neither that VA form 21-526 nor that representative's letter 
indicated that the original claim form was in fact sent to VA 
prior to January 21, 1997.  By a rating decision of June 
1997, the RO granted service connection for the disabilities 
at issue, and awarded compensation effective from January 21, 
1997, the date of VA's receipt of the veteran's original 
claim.  The veteran argues that, had she been aware of her 
potential entitlement to VA benefits, she would have filed a 
claim for such benefits immediately upon her discharge from 
service.  However, as is clear from the above, no such chain 
of events took place.  In point of fact, the effective date 
the veteran seeks would have required the filing of her 
original claim within one year of her separation from active 
service.  As noted above, that claim was received no earlier 
than January 21, 1997.  Under such circumstances, an 
effective date earlier than January 21, 1997 for the award of 
VA compensation benefits must be denied.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a)).  The Act 
and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.

In the case at hand, in correspondence of April 2001, the 
veteran was informed that the VA would make all "reasonable 
efforts" to assist her in obtaining evidence necessary to 
support her claim, including medical records, employment 
records, or records from other Federal agencies.  To date, 
the veteran has furnished no additional evidence in support 
of her claim for an earlier effective date for the award of 
VA compensation benefits.  Nor has she informed the VA of any 
additional records and/or correspondence, which might be 
available, and which could be obtained in support of her 
claim.  Under such circumstances, the Board is of the opinion 
that the VA has made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  Accordingly, no further assistance to the veteran is 
required in order to comply with the VA's duty to assist her 
mandated by the aforementioned legislation.


ORDER

An effective date earlier than January 21, 1997 for the award 
of VA compensation benefits is denied.

REMAND

In addition to the above, the veteran in this case seeks 
service connection for the residuals of right ankle and right 
wrist injury, as well as higher evaluations for the residuals 
of a stress fracture of the left hip and elective 
salpingectomy.  In that regard, during the course of a 
hearing before the undersigned member of the Board in June 
2001, the veteran testified that she had in the past and was 
currently undergoing treatment for her service-connected 
gynecologic disability.  See Transcript, pp. 16-18.  However, 
it is at this time unclear whether records of such treatment 
have been made a part of the veteran's claims folder.  The 
veteran additionally testified that, in April 2001, she 
underwent "a complete physical examination" with a fee-basis 
physician, an examination for which she had received 
authorization from the VA.  See Transcript, p. 19.  Once 
again, it does not appear that a report of that examination 
has been associated with the veteran's claims file.  In point 
of fact, the most recent VA examinations of record took place 
in February 1999, more than two years ago.

Finally, the Board notes that, during the course of the 
aforementioned hearing, the veteran stated that she was 
currently in receipt of Social Security disability benefits.  
However, it is at this time unclear whether the records upon 
which that award of benefits was based have been made a part 
of the veteran's claims folder.  The Board notes that medical 
records underlying any award of Social Security disability 
benefits must be obtained for review prior to a final 
adjudication of the veteran's claims.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
particularly those subsequent to February 
1999, the date of the veteran's most 
recent VA examinations for compensation 
purposes, and specifically including the 
report of the April 2001 "complete 
physical examination" conducted by a Dr. 
McIntosh, should be obtained and 
incorporated in the claims folder.  The 
RO should, additionally, take all 
necessary steps to verify that the 
veteran is in receipt of Social Security 
disability benefits, and, if so, to 
procure any records of the veteran 
currently held by the Social Security 
Administration, to include the decision 
awarding benefits, and the medical 
records on which that decision was based.  
All such records, when obtained, should 
be made a part of the veteran's claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The veteran should be afforded 
additional appropriate VA examinations, 
such as orthopedic and gynecologic 
examinations, to include all appropriate 
tests and studies such as range of motion 
studies of the left hip expressed in 
degrees, in order to determine the nature 
and etiology of her claimed right ankle 
and wrist disabilities, and the current 
severity of her service-connected stress 
fracture of the left hip and elective 
salpingectomy.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examinations, the appropriate 
examiners should specifically comment as 
to the whether the veteran currently 
suffers from chronic right ankle and/or 
wrist disabilities, and, if so, whether 
those disabilities are as likely as not 
the result of some incident or incidents 
of her period of active military service 
or otherwise related to service.  
Regarding the veteran's service-connected 
stress fracture of the left hip, an 
opinion is requested as to whether the 
veteran suffers from any limitation of 
rotation or abduction of her left thigh, 
to include an inability to toe-out or to 
cross her legs.  Finally, as to the 
veteran's service-connected elective 
salpingectomy, an opinion is requested as 
to whether, due solely to that disability 
(as opposed to other, nonservice-
connected gynecologic disabilities), the 
veteran requires continuous treatment; 
and if such disability requires 
continuous treatment, whether symptoms 
are controlled by the continuous 
treatment.  The examiners should describe 
any relevant painful motion, functional 
restrictions/impairment (such as altered 
gait), and the effect, if any, the left 
hip and elective salpingectomy may have 
upon appellant's daily activities.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiners prior to conduction and 
completion of the examinations.

3.  The RO should review the claims file, 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that all 
new notification requirements and 
development procedures are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

